Title: Orders to Colonel Daniel Morgan, 13 June 1777
From: Washington, George
To: Morgan, Daniel



Sir
[Middlebrook, N.J., 13 June 1777]

The Corps of Rangers newly formed and under your Command, are to be considered as a Body of Light Infantry and are to act as such, for which reason they will be exempted from the common Duties of the Line.
At present you are to take post at Van Veighters Bridg⟨e⟩ and watch, with very small scouting parties (to avoid fatiguing your men too much under the present appearance of things) the Enemy’s left Flank, and particularly the Roads leading from Brunswic towards Millstone, princetown &ca.
In case of any movement of the Enemy you are instantly to fall upon their flanks and gall them as much as possible, taking especial Care not to be surrounded⟨,⟩ or ha⟨ve your⟩ Retreat to the Army cut off.
I have sent for Spears which I expect shortly to receive and deliver to you, as a defence against Horse. Till you are furnished with these, take care not to be caught in such a Situation as to give them any advantage over you. Given under my Hand at Head Q⟨uarters⟩ Middle Brook this 13th June 1777.

Go: Washington

